DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Arkray, Inc. application filed with the Office on 18 June 2020.

Claims 1-14 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims priority to two Japanese Patent Applications, JP2019-115641 and JP2020-103262, which were filed on 21 June 2019 and 15 June 2020, respectively.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted regarding the present application filed on 18 June 2020 and 9 February 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.

Drawings

Figures 1-3, 5, 7-10, 12 and 13 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  The indicated instant Figures are duplicates from Figures in a prior art reference (EP 3315959 A1; Figures 1-4 and 6-9, 11 and 13, respectively).

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: a differential waveform forming step S311.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published European Patent Application to Kawano (EP 3315959 A1; hereinafter, “Kawano”).

Regarding claim 1, Kawano discloses an analytical method and an analytical system capable of more accurate analysis, in which a sample is analyzed by a capillary electrophoresis technique in which a voltage is applied to a sample solution introduced to a micro flow path (Abstract; which reads upon the instantly claimed, “[a] separation analysis method for analyzing a sample component”).  Kawano teaches a sample mixture Sm passes from the inlet reservoir (23), through the communication flow path (28), and fills the electrode reservoir (26), flowing in a direction substantially orthogonal to the length direction of the capillary channel (27, Figure 2), wherein a clear interface occurs between the sample mixture Sm and the migration liquid Lm ([0059]; which reads on “introducing the sample liquid into a separation flow path filled with a flow path liquid”).  Kawano further teaches electroosmotic flow is induced, causing the sample mixture Sm to gradually move in the capillary channel to the waste reservoir (25), such that the sample mixture Sm migrates through the capillary tube while pushing the migration liquid Lm in the downstream direction, in a state in which the interface described above between the sample mixture Sm and the migration liquid Lm is maintained, and wherein light emission from the light source (41) is started, and absorbance is measured by the detector (5) ([0060]; reading upon “a time period from a first point in time when the sample liquid is introduced into the separation flow path”).  Kawano teaches the interface arrival time point determining process (S32) is a process in which the interface arrival time point as the time point after the voltage application is determined when the interface between the sample mixture Sm and the migration liquid Lm reaches  the measurement section (i.e., the optical path; [0063]; which reads on “a second point in time when an interface between the flow path liquid and the sample liquid reaches a predetermined position at the separation flow path”).  Kawano also teaches a point in the time range at which a differential value is the furthest from a reference value Ls determined on the reference value determination step (S321), for example, the point furthest from the reference value Ls in the y2 direction is determined to be a furthest point PL ([0066]; that reads on “with respect to a time period from the first point in time to a third point in time when an optical characteristics value of the sample component is measured at the predetermined position”).  Additionally, Kawano teaches the interface arrival time point determining process (S32), the differential waveform of the absorbance is used to determine the interface arrival time point by executing the differential waveform forming process (S311) in the waveform forming process (S31), wherein the differential waveform is able to show changes in the absorbance due to arrival of the interface more sharply, thus enabling the interface arrival time point to be determined with greater accuracy (reading on “obtaining a correction factor representing a portion of a time period . . .correcting the measured optical characteristic value with the correction factor”).

Regarding claim 2, Kawano teaches an absorbance peak corresponding to a component in the sample mixture Sm having a comparatively fast movement speed appears at a time point when the elapsed time from the start of the voltage application is comparatively short. On the other hand, an absorbance peak corresponding to a component in the sample mixture Sm having a comparatively slow movement speed appears at a time point when the elapsed time from the start of the voltage application is comparatively long ([0061]).

Regarding claims 3 and 4, Kawano teaches first, identification of the peak for HbAlc is found based on the ratio of the integrated area value of the HbA1c peak against the area value of the total HbA. Here, the area value of HbF is not included in the area value of the total HbA. It is therefore thought that error is contained in the HbA1c measurement value due to change in the area value of the total HbA as a result of incorrect recognition of HbF. Accordingly, determining the interface arrival time point by the interface arrival time point determining process S32 in the present embodiment enables the component identification process S33 to be executed with greater accuracy ([0083]).

Regarding claims 5 and 6, Kawano teaches the disclosed analysis device performs analysis processing on the sample Sa, in a state in which the analysis chip spotted with the sample Sa has been loaded in the analysis device. The analysis device includes electrodes, a light source, an optical filter, a lens, a slit, a detector, a dispenser, a pump, a dilution liquid reservoir, a migration liquid reservoir, and a control section, wherein the electrodes apply a predetermined voltage to the capillary channel in the capillary electrophoresis technique ([0038]-[0039]).  Further, Kawano teaches the relationship is measured between the amount of time that has elapsed since the start of voltage application by the electrodes and the absorbance ([0060]).  Also, Kawano teaches an electropherogram is created by performing computation processing on the measured absorbance using the control section ([0062]).

Regarding claim 7 and 8, Kawano teaches an electrode is inserted into the electrode reservoir, and another electrode is inserted into the waste reservoir. Then, voltage is applied to the electrodes under instruction from the control section. This voltage is, for example, from 0.5 kV to 20 kV. Thus, electroosmotic flow is induced, causing the sample mixture Sm to gradually move in the capillary channel, from the inlet reservoir to the waste reservoir. When this is performed, the sample mixture Sm migrates through the capillary tube while pushing the migration liquid Lm in the downstream direction, in a state in which the interface described above between the sample mixture Sm and the migration liquid Lm is maintained ([0060]). Kawano further teaches the migration liquid includes sodium chondroitin sulfate ([0048]).

Regarding claim 9, Kawano teaches the migration liquid comprises Citric acid: 40mM, Sodium chondroitin sulfate C: 1.25% w/v, Piperazine: 20mM, Polyoxyalkylene alkyl ether: 0. 1 % w/v, Sodium azide: 0.02% w/v, and Proclin 300: 0.025% w/v ([0048]).

Regarding claims 10 and 11, Kawano teaches dilution liquid Ld is mixed with the sample Sa to produce the sample mixture Sm as the sample solution ([0045]), wherein the sample blood, among other biological specimens ([0012]).  The dilution liquid comprises Citric acid: 38mM, Sodium chondroitin sulfate C: 0.95% w/v, 1-(3-Sulfopropyl) pyridinium hydroxide: 475mM, Sodium 2-morpholinoethanesulfonate (MES): 19mM, Polyoxyalkylene alkyl ether: 0.4% w/v, Sodium azide: 0.02% w/v, and Proclin 300: 0.025% w/v ([0050]).

Regarding claim 13, Kawano teaches a preferable embodiment of the present invention, the optically measured value is an absorbance ([0023]).

Regarding claim 14, Kawano teaches the sample solution is a solution containing blood as the sample, and the component is hemoglobin ([0013]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kawano.

Regarding claim 12, Kawano teaches the composition of the migration liquid is Citric acid: 40mM, Sodium chondroitin sulfate C: 1.25% w/v, Piperazine: 20mM, Polyoxyalkylene alkyl ether: 0. 1 % w/v, Sodium azide: 0.02% w/v, and Proclin 300: 0.025% w/v ([0048]).
Kawano further teaches the migration liquid Lm is not particularly limited and additives may also be added to the migration liquid Lm as required ([0046]), but Kawano does not explicitly teach the migration liquid includes 3-(1-pyridino)propanesulfonate.
However, Kawano teaches a dilution liquid that comprises Citric acid: 38mM, Sodium chondroitin sulfate C: 0.95% w/v, 1-(3-Sulfopropyl) pyridinium hydroxide: 475mM (also known as, 3-(1-pyridino)propanesulfonate), Sodium 2-morpholinoethanesulfonate (MES): 19mM, Polyoxyalkylene alkyl ether: 0.4% w/v, Sodium azide: 0.02% w/v, and Proclin 300: 0.025% w/v ([0050]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art that the migration liquid may include 3-(1-pyridino)propanesulfonate akin to the composition of the dilution liquid to increase the compatibility between the migration liquid and the sample mixture that includes the dilution liquid.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
5 September 2022